Citation Nr: 0001518	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-42 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for anxiety with 
depression, assigned a 30 percent evaluation prior to January 
27, 1995 and a 50 percent evaluation thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
June 1963.  

This appeal arises from a July 1991 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 10 percent rating for anxiety 
with depression, a March 1994 rating decision that increased 
the evaluation to 30 percent since January 1990, and an 
August 1998 rating decision that increased the evaluation to 
50 percent since January 1995.  

The veteran's October 1992 letter claimed an earlier 
effective date.  This matter is referred to the RO.  


REMAND

The veteran contends that his anxiety with depression 
warrants an increased rating because it has worsened to the 
point that he cannot work or participate in daily activities.  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

The VA has a duty to assist the veteran in obtaining a 
comprehensive medical examination because the last VA 
examination in June 1998 did not address the new criteria for 
mental disorders.  Effective November 7, 1996, the evaluation 
criteria for mental disorders substantially changed, in that 
the new criteria focused on the individual symptoms as 
manifested throughout the record rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.  
Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary does 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, 
impairment resulting from anxiety with depression must be 
evaluated under the criteria, old or new, which are determined 
to be more beneficial to the veteran.  The June 1998 
examination also failed to adequately address the old criteria 
because there was no characterization of the veteran's overall 
social and industrial impairment as mild, definite, 
considerable, severe, or total.  If a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1999).  The veteran has 
been unable to hold a regular job since 1986, and he 
demonstrated or described individual symptoms of disheveled 
appearance, isolation, fatigue, anger, sleep disturbance, and 
difficulty interacting with people.  Therefore, the VA has a 
duty to assist the veteran in obtaining a current VA 
examination of mental disorders.  

The VA has a duty to assist the veteran in obtaining a 
current statement of the case because he was not informed of 
the new evaluation criteria for mental disorders that became 
effective November 7, 1996. 

The VA has a duty to assist the veteran in obtaining the 
veteran's complete medical records and Social Security 
Administration (SSA) records.  Although the RO obtained the 
veteran's VA medical records prior to the January 1995 
hospitalization at Bay View Hospital, the medical records 
from Bay View Hospital and most of the VA medical records 
since January 1995 have not been obtained.  Later records 
exist because the veteran told the June 1998 VA examiner that 
he went regularly to the VA mental health clinic.  The 
October 1993 VA examination report and the veteran's December 
1996 statement reported that he received Social Security 
Administration (SSA) disability, and some social worker 
reports are included in the claims folder.  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  This duty is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Full compliance 
with the duty to assist also includes VA's assistance in 
obtaining relevant records from physicians when the veteran 
has provided concrete data as to time, place and identity.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Moreover, 
where the VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  Thus, 
a remand is required to obtain the veteran's SSA records and 
medical records from Bay View Hospital and from the VA 
Medical Center.  

Therefore, this case is remanded to obtain the veteran's 
complete treatment and SSA records, a comprehensive VA 
examination, and a current statement of the case.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159, 4.2 (1999); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for mental 
disorders since 1986.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment and SSA reports from all 
sources whose records have not previously 
been secured.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2. The RO should schedule the veteran for 
a comprehensive VA examination to 
determine the nature and extent of his 
service-connected mental health disorder.  
The veteran should be asked to provide 
information concerning his social and 
work experience. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. The examiner should 
report a multi-axial diagnosis, 
identifying all current mental health 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected mental health disorder results 
in social and occupational impairment.  

The examiner should distinguish the 
degree of disability due to the service-
connected mental health disorder from the 
degree attributable to other 
disabilities, including non-service 
connected residuals of the brain tumor 
surgery.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner should indicate the veteran's 
overall psychological, social, and 
occupational functioning using the Global 
Assessment of Functioning scale provided 
in the Diagnostic and Statistical Manual 
of Mental Disorders.  

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an increased 
rating for anxiety with depression, 
currently 30 percent disabling since 
January 1990 and 50 percent disabling 
since January 1995, based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered, including 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400-9413 
(1996) and 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Codes 9400-9413 
(1999.  The veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  In 
particular, the supplemental statement of 
the case must provide notice of the new 
evaluation criteria for anxiety with 
depression, effective November 1996.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


